MEMORANDUM *
Manpreet Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
Findings made by the Immigration Judge (“IJ”) are reviewed under the deferential substantial evidence standard, and will be upheld unless the evidence compels a contrary result. Tawadrus v. Ashcroft, 364 F.3d 1099, 1102 (9th Cir.2004).
The IJ determined that Kaur’s asylum application was barred because it was filed more than one year after she entered the country. See 8 U.S.C. §§ 1158(a)(2)(B), (D). The IJ further found that Kaur was not credible and that she did not demonstrate a well-founded fear of future persecution. Without deciding whether the reasoning of Ramadan v. Gonzales, 479 F.3d 646 (9th Cir.2007) extends to give this court jurisdiction over the question of whether extraordinary circumstances excused the tardiness of Kaur’s asylum application, we deny the Petition for Review. Substantial evidence supports the IJ’s finding that Kaur was not credible and that she failed to establish eligibility for relief from removal, even if her asylum application was timely. The IJ rightly questioned the veracity of Kaur’s testimony when the affidavits submitted from her parents and her doctor in India were inconsistent with material elements of her claim.
Without credible testimony, Kaur fails to establish eligibility for asylum, withholding of removal, or relief under CAT. She has not shown past persecution or a well-founded fear of future persecution. See 8 *514C.F.R. § 1208.13(b). Additionally, she has not met her burden of demonstrating that she will more likely than not be subject to future persecution if removed to India. Li v. Ashcroft, 356 F.3d 1153, 1157 n. 1 (9th Cir.2004) (en banc). Kaur’s CAT claim also fails because the evidence does not compel a finding that she would more likely than not suffer torture if removed. See 8 C.F.R. § 1208.16(c)(2).
PETITION DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.